Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The reference in the specification, as discussed in [0002], is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 is required to end in a period.
Claim 14, “the plurality of resonators is emitted in the direction of the one or more plants one or more plants one or more plants 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rinard et al. (U.S. Patent No. 10,502,797).
For claim 1, Rinard et al. discloses a resonator, the resonator comprising: a. a dielectric substrate (Col. 6, line 32-35); b. a resonant cavity (Col. 3, lines 48-52: interior of “slotted tube”); and c. a conductive coating (Col. 6, lines 34-41); wherein the resonant cavity is a hollow region of the dielectric substrate (as shown in Fig. 2); and wherein the conductive coating coats at least a portion of an outer surface of the dielectric substrate (Col. 6, lines 34-41).
For claim 2, Rinard et al. discloses the resonator of claim 1, wherein the resonator has a cylindrical shape (as shown in Fig. 2).  
For claim 5, Rinard et al. discloses the resonator of claim 1, wherein the conductive surface of the resonator coats a portion of a circumference of the resonator and an entirety of a length of the resonator (Col. 6, lines 34-41).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rinard et al., as above. 
For claims 3 and 4, Rinard et al. discloses conductive painting is applied to the resonator as a known coating technique (Col. 6, lines 38-41), but fails to specifically show the conductive surface of the resonator comprises copper and chromium. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the resonator of Rinard et al. to include copper and chromium conductive painting for containing the RF energy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 6-20 are allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erone (The newest plant protaction. Electromagnetic resonator ERone https://tarmin.ee/en/new-protected-plan/) shows a device producing electromagnetic waves to provide plant protection from pests; Levengood (U.S. Patent No. 5,740,627) shows a method and apparatus for enhancing growth of seeds between a cathode and anode; Wasser (U.S. Patent No. 5,508,008 A) shows an ozone producing apparatus comprising dielectric tubes surrounded by conductive meshing;  (U.S. Patent Application Publication No. 2016/0023183) shows a method for providing at least one biological effect in at least one microorganism; and Ferrell (WO 2017/049263 A1) shows a dielectric barrier discharge generating system for enhancing soil-free horticulture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/Examiner, Art Unit 3643